DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-8, 10, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Zhu, J-Y., et al., “Generative Visual Manipulation on the Natural Image Manifold,” ECCV 2016, Part V, LNCS 9909, pp. 597–613, 2016, hereafter Zhu), in view of Ji (US Publication 2020/0077017 A1).
As per claim 1, Zhu teaches the invention substantially as claimed including a method (Abstract) of generating multimodal image edit values, the method comprising:

determining at least one latent variable (Fig. 2 shows more examples of images projected on manifold, i.e., generating low-dimensional latent vector representation of the images (See Fig. 2(a)). Zhu further teaches variants of the low-dimensional latent vector representation of the images produced by adding Gaussian noise to z in the latent space (See Fig. 2(b), the Gaussian noise being a latent variable);
determining a plurality of potential image edits based on the feature vector of the digital image and the at least one latent variable by processing the feature vector and the at least one latent variable utilizing a neural network (Zhu further teaches processing the feature vector and the at least one latent variable (i.e., variants) to produce a plurality of images edits by manipulation of shape and color through a generative adversarial networks (i.e., GAN; GAN is a type of neural network. See page 599 last para). See page 598 Fig. 1 caption, page 601 the para. following section “4 Approach” lines 1-6, section “4.2 Manipulating the Latent Vector”); 
identifying sets of image edits from the plurality of potential image edits; and
generating a set of differently edited versions of the digital image by modifying copies of the digital image using the sets of image edits (Referring to FIG. 5, given the original photo (e.g. a black shoe) and its projection on the manifold G(z0), and a user modification, a new image G(z1) is generated (e.g. the generated red shoe). Note 
	Note Zhu mentions editing image attributes, such as color and shape (See page 598 Fig. 1 and caption; Fig. 4 top row), but does not mention specific attributes values, and therefore does not teach image edits values. 
  Ji discloses a photograph-capture method (ABSTRACT). The method includes obtaining an image for an image capture area, obtaining an image quality assessment value of the image, and if the image quality assessment value of the image fails to satisfy the preset quality condition, adjusting the image quality assessment value of the image according to the parameter value of the attribute parameter. The attribute parameter includes at least two attribute parameters of a group consisting of: sharpness, contrast, saturation, luminance and noise (para. [0022]-[0024]). Ji further discloses a mapping between the assessment value and each parameter value (para. [0126]). Note each parameter value corresponds to an image quality assessment, so does an image edit. 
Taking the combined teachings of Zhu and Ji as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider modifying image quality (edit) through adjustment of image attribute parameters as performed by Ji in order to obtain an image edit using a quantitative measurement. 



As per claim 7, dependent upon claim 1, Zhu in view of Ji teaches generating the feature vector representing the digital image comprises extracting feature values from the digital image utilizing a convolutional neural network (Zhu: page 601 the para. following section “4 Approach” lines 1-3: “Given a real photo, we first project it onto our approximation of the image manifold by finding the closest latent feature vector z of the GAN to the original image”).

As per claim 8, dependent upon claim 1, Zhu in view of Ji teaches determining the at least one latent variable comprises determining the at least one latent variable from noise data (Zhu: page 600 Fig. 2 caption: “adding Gaussian noise to z in the latent space”).

 	As per claim 10, an independent claim, Zhu in view of Ji teaches a system (Zhu page 607 section “6 Implementation Details”; Ji FIG. 7) for generating multimodal image edit values, the system comprising: 
one or more memory devices storing a digital image and a neural network; 
one or more computing devices (Zhu page 607 section “6 Implementation Details”; Ji FIG. 7) configured to cause the system to: 

determine at least one latent variable (See rejections applied to claim 1);  
determine a plurality of potential image edit values based on the feature vector of the digital image and the at least one latent variable by processing, utilizing the neural network, a combination of the feature vector and the at least one latent variable (See rejections applied to claim 1); 
identify sets of image edit values from the plurality of potential image edit values; and generate a set of differently edited versions of the digital image by changing, for each edited version of the digital image, image attribute values of the digital image to match a set of image edit values from the sets of image edit values (See rejections applied to claim 1. Ji further teaches a mapping between the assessment value (image edit) and each parameter value (para. [0126]). Therefore, by selecting specific attribute value (parameter value), a user can obtain desired image edit (assessment value)).

Claim 15, dependent upon claim 10, is rejected as applied to claim 7 above.

As per claim 16, an independent claim, Zhu in view of Ji teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor (Ji FIG. 7), cause a computing device to: 
receive a digital image from a client device (See rejections applied to claim 1); 

determine at least one latent variable (See rejections applied to claim 1); 
determine a plurality of potential image edit values based on the feature vector of the digital image and the at least one latent variable (See rejections applied to claim 1);
identify sets of image edit values from the plurality of potential image edit values (See rejections applied to claim 1); and 
generate a set of differently edited versions of the digital image by changing, for each edited version of the digital image, image attribute values of the digital image to match a set of image edit values from the sets of image edit values (See rejections applied to claim 1). 

Claim 18, dependent upon claim 16, is rejected as applied to claim 3 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Zhu, J-Y., et al., “Generative Visual Manipulation on the Natural Image Manifold,” ECCV 2016, Part V, LNCS 9909, pp. 597–613, 2016, hereafter Zhu), in view of Ji (US Publication 2020/0077017 A1), as applied above to claim 1, and further in view of Kumar et al. (US Publication 2017/0300783 A1, hereafter Kumar).
As per claim 4, dependent upon claim 1, Zhu in view of Ji does not teach the claimed limitations. 

Taking the combined teachings of Zhu, Ji and Kumar as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider clustering image parameters and selecting a center of a cluster as performed by Kumar in order to mapping an image from one edit to another edit using representative parameter of a plurality of image edit parameters.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Zhu, J-Y., et al., “Generative Visual Manipulation on the Natural Image Manifold,” ECCV 2016, Part V, LNCS 9909, pp. 597–613, 2016, hereafter Zhu), in view of Ji (US .
As per claim 9, dependent upon claim 1, Zhu in view of Ji does not teach the claimed limitations. 
Biessmann discloses a classifier module which may use a latent variable model and the features extracted from an image (e.g., as provided by the feature extractor module 152) to identify attributes in an item in an image, where the identified attributes can be used to generate a representation of the item in the image. Besides latent variables derived from noise data, Biessmann further discloses latent variables that are not derived from noise data (col. 10 lines 21-36                         
                            
                                
                                    z
                                
                                
                                    (
                                    m
                                    )
                                
                            
                        
                    ).
Taking the combined teachings of Zhu, Ji and Biessmann as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider determining a latent variable that is not directly measureable from noise in order to provide alternative latent variables. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Zhu, J-Y., et al., “Generative Visual Manipulation on the Natural Image Manifold,” ECCV 2016, Part V, LNCS 9909, pp. 597–613, 2016, hereafter Zhu), in view of Ji (US Publication 2020/0077017 A1), as applied above to claim 10, and further in view of Song et al. (US Patent 8,831,358 B1, hereafter Song).
As per claim 12, dependent claim 10, Zhu in view of Ji does not teach the claimed limitations.

Taking the combined teachings of Zhu, Ji and Song as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider generating a weighted feature vector in order to emphasize importance of individual feature values.
Zhu in view of Ji and Song further renders obviousness of determining, based at least in further part on the weight value of each feature of the digital image represented in the feature vector, the plurality of potential image edit values, as analyzed in rejections to claim 1. 

Allowable Subject Matter
Claims 2, 5-6, 11, 13-14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664